Citation Nr: 0508723	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the award of additional educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
beyond August 12, 2002.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran's period of active service is not confirmed in 
the claims folder.  (This information, however, is not 
necessary for review of the pending appeal.)  The record 
reflects that the veteran died in September 1993.  The 
appellant in this matter is the veteran's widow.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  In February 2004, the Board 
remanded this claim for further action, in order to afford 
the appellant with appropriate due process in support of her 
appeal.  The Board is satisfied that all requested action is 
now complete, such that it may proceed with a decision in 
this matter.


FINDINGS OF FACT

1.  In September 1994, the RO determined that the appellant 
was eligible for Chapter 35 educational assistance benefits; 
these benefits had a delimiting (ending) date for use of 
September 7, 2003.

2.  The appellant's award of entitlement to Chapter 35 
educational assistance consisted of a maximum of 45 months of 
basic educational benefits, plus an extension of a maximum of 
five more months of educational benefits for the completion 
of remedial, deficiency, or refresher courses.

3.  The record reflects that from January 14, 1995, to August 
12, 2002, the appellant received Chapter 35 educational 
assistance in the amount of 45 months of basic courses and 
five months of remedial, deficiency, or refresher courses.


CONCLUSION OF LAW

There is no legal entitlement to an award of additional 
educational assistance benefits pursuant to the provisions of 
Chapter 35, Title 38, United States Code, beyond August 12, 
2002.  38 U.S.C.A. §§ 3500, 3501, 3511, 3533 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021, 21.3044, 21.3045(b)(4)(i), 
21.3344 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
generally applicable to claims like the one now before the 
Board. 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  VA must also request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In this case, the Board finds that the appellant was 
appropriately notified in the RO's July 2002 determination, 
November 2002 statement of the case (SOC), and September 2004 
supplemental statement of the case as to the laws and 
regulations governing entitlement to the benefits sought, the 
evidence considered, and the reasons for the RO's 
determination.  In an August 2004 VCAA letter, the appellant 
also received notice of the duties and obligations of both VA 
and the appellant in developing evidence pertinent to her 
claim.  The RO informed the appellant, however, that 
ultimately, the law precludes the award of any additional 
educational assistance benefits to her at this time, and that 
the law governs the outcome of her claim.  Moreover, the 
facts relevant to a proper evaluation of this claim, mainly 
the number of months of educational assistance benefits 
already utilized by the appellant, are not in dispute.  To 
that end, in August 2004, the RO provided the appellant with 
a detailed accounting of VA's record of the educational 
assistance benefits already provided to her, totaling her 
maximum available entitlement, and she has not contested any 
aspect of this accounting.  Further, as discussed below, the 
appellant's arguments in favor of her entitlement to 
additional benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the Board will now 
proceed to adjudicate the merits of the claim. 

Analysis of the Claim

In September 1994, the RO determined that the appellant was 
eligible for the receipt of 45 months' worth of basic 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  The RO further found that the appellant 
was also entitled to an additional five months of Chapter 35 
educational assistance for use in the completion of remedial, 
deficiency, or refresher courses.  The RO advised the 
appellant that she had until September 7, 2003 (her 
delimiting date), to use these benefits 

In July 2002, the appellant requested an extension of her 
Chapter 35 educational assistance benefits, reporting that 
she had had to put off the pursuit of her education due to 
life situations and changes, including the terminal illness 
of her mother and a need to take a year off from her 
education from May 2001 to May 2002 in order to return to 
work to support her family.  In July 2002, the RO informed 
her that it had denied the request for an extension of her 
delimiting date for the use of educational benefits, also 
advising that the appellant had already used the maximum 
amount of months of assistance available to her.  In an 
August 2002 notice of disagreement, the appellant stated that 
the traumatic deaths of her husband and mother had prevented 
her from continuing her education in light of severe 
depression, and requested that she be afforded one more year 
of benefits to make up for the year she had to miss due to 
these circumstances.  In the November 2002 SOC, the RO 
recognized that the matter on appeal actually concerned 
whether the appellant had any remaining entitlement to 
Chapter 35 educational assistance, and again advised her that 
she had already been awarded the maximum amount available.  
In her May 2003 substantive appeal to the Board, the 
appellant reiterated that extenuating circumstances justified 
her entitlement to additional benefits, and requested that 
she be awarded benefits for the period of January 2002 
through May 2003.  

In February 2004, the Board remanded the matter in order for 
the RO to afford appropriate VCAA notice and assistance to 
the appellant, and to provide her with an accounting of the 
benefits already provided on her behalf.  In August 2004, the 
RO provided such information to the appellant, including the 
accounting, and the record reflects that the appellant has 
not challenged this accounting.  The RO's accounting shows 
that from January 14, 1995, to August 12, 2002, she received 
45 months of basic educational assistance benefits, plus five 
months of benefits for remedial, deficiency, or refresher 
courses.    

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance benefits is established in one of several ways, 
including by being the surviving spouse of a person who died 
of a service-connected disability, the spouse of any person 
who has a total disability permanent in nature resulting from 
a service-connected disability, or the spouse of a person who 
died while a disability so evaluated was in existence.  38 
U.S.C.A. § 3501(a)(1)(B), (D) (West 2002); 
38 C.F.R. §§ 21.3020, 21.3021 (2004).  As noted above, the RO 
has already determined the appellant's eligibility for such 
benefits; the question is, after having already received a 
certain amount of benefits, whether she is entitled to the 
receipt of any additional Chapter 35 benefits.

Under applicable regulations, each eligible person, such as 
the appellant, is entitled to Chapter 35 educational 
assistance not in excess of 45 months, or the equivalent 
thereof in part-time training.  VA will not authorize an 
extension of this entitlement except as otherwise provided by 
law.  The 45-month period of entitlement is any 45 months 
within the period of eligibility, and this 45-month 
limitation may be exceeded only where no charge against the 
entitlement is made based on a course or courses pursued by a 
spouse or surviving spouse under the special assistance for 
the educationally disadvantaged program, or where special 
restorative training authorized under law exceeds 45 months.  
See 38 C.F.R. §§ 21.3044(c), 21.3300, 21.3344 (2004).
 
In this case, the record confirms that the appellant received 
the basic 45 months of Chapter 35 educational assistance 
benefits as available to her under the law.  38 C.F.R. 
§ 21.3020(b), 21.3044.  

The appellant was also found eligible to receive an extension 
of an additional five months of assistance, for courses where 
no charge against her entitlement was made based on pursuit 
by a surviving spouse under the special assistance for the 
educationally disadvantaged program.  See 38 C.F.R. 
§ 21.3344.  And, under 38 C.F.R. § 21.3045(b)(4)(i) (2004), 
as to the pursuit of courses leading to a secondary school 
diploma or equivalency certificate or refresher, remedial, or 
deficiency training after August 14, 1989, VA will make no 
charge against the entitlement of an eligible person for the 
first five months of full-time pursuit or its equivalent in 
part-time pursuit.  The record shows that the appellant 
enrolled in such courses from January 1995 to July 1997, for 
a total of five months worth of these courses.  Accordingly, 
she also received the maximum amount of additional "no-
charge" courses (five months) to which she is entitled under 
the law.  38 C.F.R. §§ 21.3045(b)(4)(i), 21.3344.

The Board notes that the appellant is not eligible for 
further extension in light of a need for special restorative 
training as delineated at 38 C.F.R. § 21.3300, because that 
training is only available to eligible children.

As discussed earlier, the appellant, in essence, does not 
contest that she has already received her maximum of 50 
months of educational assistance benefits under Chapter 35; 
rather, she avers that she needs more time to complete her 
education because she had to take some time off due to life 
events.  However, the law as it stands and as applicable in 
her case only entitles her to the aforementioned 50 months of 
Chapter 35 benefits regardless of whether she has completed 
her chosen course of education, and there are no additional 
extensions legally available in light of the reasons 
identified by the appellant.  While the Board is aware of all 
of the appellant's arguments and concerns, the regulatory 
criteria and legal precedent governing the receipt of Chapter 
35 dependents' educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  
Therefore, the Board holds that, at this time, the appellant 
cannot receive any additional educational assistance benefits 
under Chapter 35 as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Where the law, rather than the facts, 
however, is dispositive, the benefit of the doubt provisions 
as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for 
application.  




ORDER

Entitlement to the award of additional educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
beyond August 12, 2002, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


